United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                               ___________

                               No. 96-1543
                               ___________

Stanley Joseph,                     *
                                    *
     Petitioner/Appellant,          *
                                    * Appeal from the United States
              v.                    * District Court for the
                                    * Eastern District of Missouri.
James A. Gammon,                    *
                                    *         [Unpublished]
     Respondent/Appellee.           *
                               ___________

                   Submitted: April 16, 1997

                       Filed: April 25, 19197
                               ___________

Before FAGG, FLOYD R. GIBSON, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Stanley Joseph appeals from the denial of his petition for a writ of
habeas corpus under 28 U.S.C. § 2254.     Joseph pled guilty in state court
to assorted counts of assault, robbery, and battery. After his petition for
post conviction relief was denied, he filed this action claiming that he
had been improperly classified as a Class X offender under Mo. Rev. Stat.
§ 558.019.4(3)and that his counsel in state court had been ineffective and
had a conflict of interest with him.      The district court1 denied relief
after concluding that Joseph had procedurally defaulted the sentencing
claim, that an evidentiary hearing was not necessary on the other claims,
and that the claims were without merit.    After reviewing




     1
     The Honorable Jean C. Hamilton, Chief United States District
Judge for the Eastern District of Missouri.
the record and considering the parties’ arguments, we affirm on the basis
of the district court's opinion.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-
                                    2